Citation Nr: 0616273	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2002, for the grant of service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Although the veteran requested a Board video hearing in June 
2004, this request was withdrawn in July 2004, in a letter 
signed by his representative.  There are no other hearing 
requests of record.


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for a heart disorder was denied in an unappealed rating 
decision of January 1995.

2.  In response to a statement from the veteran, the RO sent 
the veteran a letter in August 1997 informing him that the 
January 1995 decision had become final and that he should 
submit new and material evidence; no pertinent evidence was 
received until more than one year later.  

3.  Thereafter, a claim to reopen a claim of entitlement to 
service connection for a heart disorder was not received 
until October 30, 2002.

4.  Reopening of the claim was granted on the basis of new 
and material evidence other than service department records.  


CONCLUSION OF LAW

An effective date prior to October 30, 2002, for the grant of 
service connection for a heart disorder is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than October 
30, 2002, for the grant of service connection for a heart 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are not applicable to 
the veteran's claim.  Those provisions pertain to VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also include a duty to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal. 

The Board also notes that the veteran has recently submitted 
a copy of a Notice of Award of Social Security disability 
benefits.  The Board has considered whether additional 
development is warranted based on that notice; however, the 
outcome of this effective date claim hinges on the evidence 
already of record.  No amount of additional development could 
reasonably be expected to change the outcome.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  



Legal Criteria

The effective date of an award of disability compensation 
benefits based upon a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, except if the claim is reopened based on new and 
material evidence consisting of service department records.  
38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2005).

Once a formal claim for compensation has been allowed or 
disallowed because the service-connected disability is non 
compensable in degree, the receipt of a report of VA 
examination or hospitalization will be accepted as an 
informal claim for increased benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157 (2005).

Procedural History

The veteran was discharged from active duty on July 23, 1981.  
He filed his initial claim of entitlement to service 
connection for a heart disorder in November 1981.  That claim 
was denied by the RO in a January 1983 rating decision.  The 
veteran disagreed with that decision in January 1983.  A 
statement of the case was issued in March 1983, and the 
veteran was notified by letter that he must complete and 
return the attached VA Form 1-9 to perfect his appeal.  The 
veteran requested an extension of time to perfect his appeal 
in April 1983.  A 60 day extension was granted by the RO in 
May 1983.  Nothing further was received from the veteran with 
respect to his heart claim until January 1991.  

In January 1991, the RO received a VA Form 21-4138, which 
included the veteran's request to reopen his claim for 
service connection for a heart condition.  By letter dated in 
February 1991, the RO informed the veteran that his prior 
claim had become final, and that new and material evidence 
was necessary for the claim to be reopened.  It further 
informed him that new and material evidence had not been 
received, and that therefore his claim to reopen was being 
denied.  The veteran submitted additional evidence in 
February 1991, and the RO again denied the claim to reopen, 
in a letter dated in March 1991.  The veteran identified 
additional treatment record from Rochester General Hospital 
in February 1991.  The RO requested those records on the 
veteran's behalf, and received a reply from Rochester that no 
records were found.  The RO notified the veteran of this by 
letter dated in April 1991.  

In October 1993, the RO received a VA Form 21-4138 from the 
veteran, which included his claim to reopen his claim of 
entitlement to service connection for a heart condition.  By 
letter dated in February 1994, the RO informed the veteran 
that he must submit new and material evidence.  Nothing 
additional was received from the veteran, and in a rating 
decision dated in January 1995, his claim to reopen was 
denied.  The veteran submitted a notice of disagreement, 
received at the RO in February 1995.  A statement of the case 
was mailed to him on June 1, 1995, which informed him that he 
must complete and submit the enclosed VA Form 9 to perfect 
his appeal.  A VA Form 21-4138 dated June 6, 1995 requested a 
copy of his military service records, but did not mention the 
appeal or the heart claim.  Nothing more was received from 
the veteran until July 1997.  

In July 1997, the veteran submitted a letter addressed to the 
"Board of Appeals" which again set forth a claim of 
entitlement to service connection for a heart disorder.  By 
letter dated in August 1997, the RO informed the veteran that 
the period to perfect the appeal of the January 1995 decision 
had expired, and that new and material evidence was needed to 
reopen his claim.  Nothing more was received in regard to the 
heart claim until October 2002.  

In a letter dated October 29, 2002, received at the RO on 
October 30, 2002, the veteran's representative filed what it 
termed an informal claim of entitlement to service connection 
for a heart disorder.  In the October 2003 rating decision on 
appeal, the RO granted reopening of the claim on the basis of 
new and material evidence other than service department 
records, and granted service connection for the veteran's 
heart disability, effective October 30, 2002.  

Analysis

The veteran seeks an effective date earlier than October 30, 
2002, for the grant of service connection for a heart 
disorder.  In essence, the veteran contends that, because he 
filed a claim shortly after his discharge in 1981, and 
because service connection was ultimately granted based on 
the submission of new and material evidence, the effective 
date should extend to the date of the original claim.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  However, in such cases, 
the effective date assigned is the date of receipt of the 
claim to reopen or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

The veteran does not contend and the evidence does not 
suggest that the veteran perfected an appeal of the January 
1983 denial of his November 1981 claim or the subsequent 
denials of his claims to reopen.  In addition, because the 
veteran did not submit new and material evidence within one 
year of the RO's August 1997 letter informing him of the 
requirement that he do so, his July 1997 claim is considered 
abandoned.  See 38 C.F.R. § 3.158 (2005).  Further, the 
veteran does not contend and the evidence does not suggest 
that the veteran thereafter filed a claim to reopen, formal 
or informal, prior to October 30, 2002.  As noted above, no 
documentation pertaining to the heart disorder was received 
from the veteran between the August 1997 letter from the RO 
and the October 30, 2002 claim.  The veteran has not 
suggested that any prior RO rating decision was founded on 
clear and unmistakable error (CUE); and, more importantly, he 
has not specifically pled a claim of CUE.  See Andre v. West, 
14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002) [a claim of CUE must be pled 
with specificity].  

In sum, there is no dispute as to the facts in this case.  
The veteran's claim to reopen was received on October 30, 
2002, at which time, all prior claims were either finally 
denied or abandoned.  Thus, pursuant to 38 C.F.R. § 3.400(r), 
the effective date for the grant of service connection for a 
heart disorder in this case could not legally be earlier than 
the date of receipt of the reopened claim, October 30, 2002.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, because he 
has suffered from his heart disability since he left service, 
and because the recent evidence supports entitlement to 
service connection, he should be compensated for the entire 
period of time since he filed his initial claim.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

The effective date assigned in this case is dictated by the 
date of filing of the veteran's October 2002 claim, and by 
the finality of all prior claims.  As a matter of law, an 
earlier effective date is not in order.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) [an earlier effective date 
cannot be granted in the absence of statutory authority, 
which requires the filing of a claim].  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].


ORDER

An effective date earlier than October 30, 2002, for the 
grant of service connection for a heart disorder is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


